 


114 HR 1160 IH: Savings Act
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1160 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Stutzman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reduce Federal, State, and local costs of providing high-quality drinking water to millions of people in the United States residing in rural communities by facilitating greater use of cost-effective alternative systems, including well water systems, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Water Supply Cost Savings Act or the Savings Act. 2.FindingsCongress finds that— 
(1)the United States is facing a drinking water infrastructure funding crisis; (2)the Environmental Protection Agency projects a shortfall of approximately $384,000,000,000 in funding for drinking water infrastructure from 2015 to 2035 and this funding challenge is particularly acute in rural communities in the United States; 
(3)there are approximately 52,000 community water systems in the United States, of which nearly 42,000 are small community water systems; (4)the Drinking Water Needs Survey conducted by the Environmental Protection Agency in 2011 placed the shortfall in drinking water infrastructure funding for small communities, which consist of 3,300 or fewer persons, at $64,500,000,000; 
(5)small communities often cannot finance the construction and maintenance of drinking water systems because the cost per resident for the investment would be prohibitively expensive; (6)drought conditions have placed significant strains on existing surface water supplies; 
(7)many communities across the United States are considering the use of groundwater and community well systems to provide drinking water; and (8)approximately 42,000,000 people in the United States receive drinking water from individual wells and millions more rely on community well systems for drinking water. 
3.Sense of CongressIt is the sense of Congress that— (1)the Federal Government lacks the resources to fully finance the drinking water infrastructure needs of millions of residents in rural communities in the United States; and 
(2)providing rural communities with the knowledge and resources necessary to fully use alternative drinking water systems, including wells and community well systems, can provide safe and affordable drinking water to millions of people in the United States and help to close the funding gap for taxpayers. 4.Drinking water technology clearinghouseThe Administrator of the Environmental Protection Agency and the Secretary of Agriculture shall— 
(1)update existing programs of the Environmental Protection Agency and the Department of Agriculture designed to provide drinking water technical assistance to include information on cost-effective, innovative, and alternative drinking water delivery systems, including systems that are supported by wells; and (2)disseminate information on the cost effectiveness of alternative drinking water delivery systems, including wells and well systems, to communities and not-for-profit organizations seeking Federal funding for drinking water systems serving 500 or fewer persons. 
5.Water system assessmentNotwithstanding any other provision of law, in any application for a grant or loan from the Federal Government or a State that is using Federal assistance for a drinking water system serving 500 or fewer persons, a unit of local government or not-for-profit organization shall self-certify that the unit of local government or organization has considered, as an alternative drinking water supply, drinking water delivery systems sourced by publicly owned— (1)individual wells; 
(2)shared wells; and (3)community wells. 
6.Report to CongressNot later than 3 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency and the Secretary of Agriculture shall provide to Congress a report that describes— (1)the use of innovative and alternative drinking water systems described in this Act; 
(2)the range of cost savings for communities using innovative and alternative drinking water systems described in this Act; and (3)the use of drinking water technical assistance programs operated by the Administrator of the Environmental Protection Agency and the Secretary of Agriculture. 
 
